I)ISMISS; Opinion tiled October 10, 2012




                                               In The
                                     Q.tnirt   uf pn1a1i
                           fiftIi   IhitricI   uf !ixa it E1at1n
                                       No. 05-10-01610-CV


                  EARTH ENERGY UTILiTY CORPORATION, Appellant

                                                 V.

                ENVIRONMENTALLY ENGINEERED EQUIPMENT, INC.
                        AND DOYLE A. REVIS, Appellees


                        On Appeal from the County Court at Law No. 3
                                    Dallas County, Texas
                            Trial Court Cause No. CC-09-08147


                              MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Francis and Lang-Miers
                               opinion By Chief Justice Wright

       On June 4. 2012. the Court granted the agreed motion to withdraw filed by counsel for

appellant. We instructed appellant to notify this Court of the name, State Bar Number, address, and

telephone number of new counsel. By order dated June 28.2012. the Court granted appellant a forty-

five da extension of time to provide this Court with the information regarding new counsel. In that

order, the Court cautioned appellant that failure to provide the information regarding new counsel

within the time specified would result in dismissal of the appeal. As of today’s date, appellant has

not provided the requested information.

       A corporation may only appear in this Court through counsel. See Kunstoplast ofAm., Inc.
v. f’ortnosa Plastics Corp., 937 S.w2d 455, 456 (Tex. 1996) (per curiam). Appellant has failed to

notify the Court that   it   has   retained   counsel. For this reason, we dismiss the appeal. S’e Ttx. R.

j\ip   P 4 3(c)



                                                                      -r


                                                              CAROL   ‘ WRICil-U
                                                              CHIEI/4US1 fCf

10161 OF.P05
                              Qiiiirt uf pt’ra1
                       ifti! Iitrirt uf xzu at 1alla
                                     JUDGMENT
P A R T II F N HRGY           UTI FITY            Appeal from the County Court at Law No. 3
CORPORATION. Appellant                            of Dallas County, Texas. (Tr.Ct.No. CC-09-
                                                  08147).
No. 05-10-01 61 0-CV        V.                    Opinion delivered by Chief Justice Wright,
                                                  Justices Francis and Lang-Miers.
ENVIRONMENTALLY ENGINEERED                        participating.
EQUIPMENT, INC. ANI) DOYLE A.
REVIS, Appellees

       Based on the Courts opinion of this date. the appeal is DISMISSED.

        It is ORDERED that appellees. Environmentally Engineered Equipment. Inc. and Doyle A.
Revis, recover their costs of the appeal from appellant, Earth Energy Utility Corporation.


Judgment entered October 10, 2012.




                                                 CAROL’t N WRIGI
                                                           IT
                                                           7
                                                 Cl lIEJflCI/